Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 12/28/2021 include amendments to the claims. Claims 1-20 are pending. Claims 1, 3-4, 8, 10, 15 have been amended. Claim 20 remains withdrawn.
Response to Arguments
Applicant’s arguments, filed 12/28/2021, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hong et al. (US20110083477), Kim (US20140352363) and Seong et al. (US20170241060).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong et al. (US20110083477).
Regarding claims 1 and 15, Hong et al. teaches a washing machine (see abstract) comprising: a casing 111 that defines a laundry entry hole at a front surface of the casing 111; a tub 121 disposed in the casing 111 and that defines a tub opening at a front surface of the tub 121; a drum 122 rotatably disposed in the tub 121 and configured to receive laundry; a gasket 140, 170,180, 164 comprising: a gasket body 140 that defines a passage connecting the laundry entry hole to the tub opening, a plurality of nozzles 170, 180 disposed at an inner circumferential surface of the gasket body 140 and configured to spray water into the drum 122, a plurality of port receiving pipes 164 that protrude from an outer circumferential surface of the gasket body 140 and configured to communicate with the plurality of nozzles 170, 180, respectively; a pump 160 configured to circulate water discharged from the tub 121; a distribution pipe 161-163 configured to supply, to the plurality of nozzles 170,180, water pumped by the pump 160; a first balancer 155 and second balancer 156 disposed at the front surface of the tub 121, at least a portion of the first balancer 155 and second balancer 156 being spaced apart from an outer circumference of the gasket body 140, wherein the first balancer 155 is disposed at an outside of a first area (see e.g. left half) of the gasket body 140 and the second balancer 156 is disposed at an outside of a second area (see e.g. right half) of the gasket body 140 (reads on claim 15); wherein the distribution pipe 161-163 comprises: an inlet port (see entrance of 161) connected to the pump 160, a transport conduit (see portions of reference numbers 162 and 163 disposed outside the gasket body 140) disposed outside the gasket body 140, extends from the inlet port along the outer circumference of the gasket body 140 and configured to guide water pumped by the pump 160; and a plurality of outlet ports 164 that protrude from the transport conduit toward the gasket body 140, configured to supply water to the plurality of nozzles 170, 180, and wherein the transport conduit is disposed in a space defined between the outer circumference 
Regarding claim 16, Hong et al. and Kim together teach the limitations of claim 15. Hong et al. also teaches in figures 1-4, 8-12, 15, paragraphs [0021]-[0034] that the transport conduit may comprise first and second conduit parts disposed on an outer circumferential surface of the first area of the gasket body 140 and configured to guide, to a nozzle disposed in the first and second areas, respectively, among the plurality of nozzles, water received through the inlet port, wherein a lower end of the first conduit part and the second part are connected together and an upper end of the first conduit part and the second conduit part are separated from each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 9-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US20110083477) as applied to claims 1, 15-16 and further in view of Kim (US20140352363).
Regarding claims 2 and 17, Hong et al. teaches the limitations of claims 1, 15-16. Hong et al. teaches in figures 1-4, 8-12, 15, paragraphs [0021]-[0034] that the gasket body 140 has a first area and a second area that corresponds, respectively, to bilateral areas of the gasket body 140, wherein the plurality of nozzles comprises a first lower nozzle 170 and a first lower outlet port 164 configured to supply water to the first lower nozzle 170. Hong et al. does not teach upper outlet ports and nozzles. However, since Hong et al. teaches that outlet ports and nozzles are used to provide spray and cleaning action that is directed towards particular portions of the drum interior (see pages 6-7 of the translation and figures 6, 11-12), it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the number of nozzles on the gasket and associated piping may be increased so as to allow for an increased volumetric capacity of spray application as well as increased spray coverage of the drum interior. Kim teaches a washing machine (see abstract) and that nozzles 100 and associated piping may be disposed on various portions around the circumferential surface of the gasket 80, so as to allow for the application of spray in different directions into the drum 30. Since both Hong et al. and Kim teach washing machines with spray nozzles disposed on gaskets 
Regarding claims 3 and 13, Hong et al. and Kim together teach the limitations of claim 2. Hong et al. teaches in figures 3 and 11 that the inlet port is disposed below the first lower outlet port 164 and protrudes from the transport conduit toward a direction opposite to the gasket body 140;  and that the first balancer 155/156 may comprise a position limiting part (see edge portion) spaced apart from the outer circumference of the gasket body 140, wherein the transport conduit is disposed in a space between the outer circumference of the gasket body 140 and the first balancer 155/156. Hence it is readily apparent that in the modified system with upper nozzles, the transport conduit may comprise a first upper port section that defines an upper end of the transport conduit and is disposed in a space between the position limiting part and the outer circumference of the gasket body (reads on claim 3). Similarly, the first upper outlet port would protrude from the transport conduit toward the gasket body 140 in the same way as the first lower outlet port 164 (reads on claim 13).
Regarding claims 9-12, Hong et al. and Kim together teach the limitations of claim 3. Hong et al. teaches in figures 1-4, 8-12, 15, paragraphs [0021]-[0034], [0041]-[0043] that the transport conduit comprises a first lower port section at which the first lower outlet port 164 is disposed and, in the modified system, the first lower port section would be disposed below the first upper port section. Hong et al. does not explicitly teach the particular arrangement of the first and 
Regarding claim 14
Regarding claims 18-19, Hong et al. and Kim together teach the limitations of claim 17. Hong et al. also teaches in figures 1-4, 8-12, 15, paragraphs [0021]-[0034] that the transport conduit may comprise first and second conduit parts disposed on an outer circumferential surface of the first area of the gasket body 140 and configured to guide, to a nozzle disposed in the first and second areas, respectively, among the plurality of nozzles, water received through the inlet port, wherein a lower end of the first conduit part and the second part are connected together and an upper end of the first conduit part and the second conduit part are separated from each other. Hong et al. does not explicitly teach the particular disposition of first and second balancer and the supply duct. Hong et al. teaches in paragraphs [0041]-[0043] and figure 3 that the first and second balancers are disposed so as to maintain stability of the tub and the fluid piping may be disposed so as not to interfere with the balancers. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the location of the first and second balancers may be chosen so as to optimize the stability of the tub and the supply duct may be disposed in a space between the first and second balancers so as to reduce interference. Furthermore it has been determined that the rearrangement of parts constitutes an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US20110083477) in view of Kim (US20140352363) as applied to claim 3 and further in view of Seong et al. (US20170241060).
Regarding claim 4, Hong et al. and Kim together teach the limitations of claim 3. Hong et al. teaches in figures 9-10, 12-13, paragraphs [0059], [0064] port receiving pipes 371/471a that are configured to communicate with the plurality of nozzles 170, 180, respectively. Hong et al. does 
Regarding claims 5-8, Hong et al., Kim and Seong et al. together teach the limitations of claim 4. Hong et al. teaches in figures 1-4, 8-12, 15, paragraphs [0021]-[0034], [0041]-[0043] that the transport conduit comprises a first lower port section at which the first lower outlet port 164 is disposed and, in the modified system, the first lower port section would be disposed below the first upper port section. Hong et al. does not explicitly teach the particular arrangement of the first and second balancers, the gasket body or the additional distribution piping. Hong et al. teaches that the first and second balancers are disposed so as to maintain stability of the tub and the fluid piping may be disposed so as not to interfere with the balancers and also disposed based on the desired spray area, with the distribution piping disposed so as to provide fluid to the desired number and location of outlets. Therefore it would have been obvious to one of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TINSAE B AYALEW/EXAMINER, Art Unit 1711